Title: From George Washington to Jabez Bowen, 15 December 1779
From: Washington, George
To: Bowen, Jabez


        
          Sir
          Head Quarters Morris town 15th Decemr 1779.
        
        I have been honored with yours of the 25th ulto suggesting the expediency of letting the park of Artillery remain at providence untill circumstances should determine the probability of the enemy’s repossessing Rhode Island—This matter I think may be ascertained with a tolerable degree of certainty in a short time, as, by a variety of accounts, a very considerable detachment from the Army at New York is held ready for embarkation, and it is thought are only waiting untill they hear that the French Fleet have left the Coast—The destination of this detachment is not known, but generally conjectured to the West Indies or Georgia,

or perhaps to both—Should that be the case, we may reasonably conclude, that their remaining force will not admit of sufficient Garrisons for New York and Rhode Island, and consequently that they will relinquish the Idea of again holding the latter.
        I have wrote to Major perkins to collect the park and stores but to suspend their removal to Springfeild untill further orders, which shall be given as circumstances may require—I have the honor to be with great Respect Sir Your most obt Servt.
      